United States Court of Appeals
                     For the First Circuit


No. 20-1936

  DR. JUAN M. RODRIGUEZ-RIVERA, d/b/a "Centro Reumatologico Dr.
                        Juan Rodriguez",

                      Plaintiff, Appellant,

                               v.

  ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.; ALLSCRIPTS HEALTHCARE,
                               LLC,

                     Defendants, Appellees,

  HEALTHCARE DATA SOLUTIONS, LLC, a/k/a HDSOSF, LLC; INSURANCE
         COMPANIES A, B, and C; JOHN DOE; RICHARD ROE,

                           Defendants.


                          ERRATA SHEET

          The opinion of this Court issued on July 19, 2022, is
amended as follows:

         On page 4, line 10, add "right" after "stage"